Argued on merits October 10, modified and afifirmed October 25, 1918.
On the Merits.
(175 Pac. 671.)
Department 2.
For appellant there was a brief over the names of Mr. Albert Abraham and Mr. L. B. Sandblast, with an oral argument by Mr. Abraham.
For respondent there was a brief over the name of Messrs. Neuner <& Wimberly, with an oral argument by Mr. Geo. Nember, Jr.
McBRIDE, C. J.
This was a suit to enjoin an ac-' tion of forcible entry and detainer, and to enforce a specific contract to convey a tract of land. Pending the hearing in this court defendant died and J. M. Martin, his executor, was substituted as defendant. The controversy arises out of the following facts.
3, 4. Defendant Curtin was the owner of a ten-acre tract of land in Douglas County, upon which was a small cabin and outhouse, and which was for the larger part uncleared. He was a prospector, a bachelor without family, and being desirous of having some one to take care of him and of his home, inserted an advertisement in the local papers requesting correspondence with that end in view. The advertisement was finally answered by the plaintiff, Thomas Hodgson, and it was substantially agreed by the de*109fendant that if the Hodgsons, Thomas and wife and children, wonld move on the place and hoard and lodge Cnrtin, he wonld convey to Hodgson the land in question. The particulars as to how and when the conveyance was to be made or to take effect were not originally settled, but a short time after the Hodgsons came upon the place, pursuant to the invitation held out by defendant, it was settled that Curtin should make a will devising to Hodgson the land in question, so that as to the method of conveyance it may be said that the final agreement of the parties was that it should be by will, thus leaving the legal title in the defendant during his .lifetime.
The evidence shows that Hodgson, his wife and family, and his brother William, to whom Thomas Hodgson assigned a half interest in the land, came upon the premises and did considerable improvement work, thus increasing the value thereof to an extent variously estimated by witnesses from $200 to $1,000, but found by the court to be $200. The sleeping accommodations became overcrowded, and defendant occupied a bed in an outbuilding with William Hodgson, to whose habits in respect to cleanliness and decency defendant had strong objections. The family consisted of Hodgson, his wife, brother, ,and four children, and later a fifth child was bom, and still later James Bennett, a brother of Mrs. Hodgson, came and lived with the family part of the time. The house consisted of a living-room, kitchen and one bedroom, and a cabin adjoining which was large enough for a bedroom and used as such, by defendant and William Hodgson. We are satisfied from the testimony the conditions about the house were very unsanitary and were unbearable to a person of defendant’s cleanly habits; that the cooking and board furnished were not *110suitable to his condition of health, and that neither Thomas Hodgson nor his wife exerted themselves to make the place a comfortable home for defendant in his old age. This may have been owing to the fact that Thomas Hodgson was partially blind and his wife burdened with the care of a family of young-children, or to habits of living, that rendered them incapable of appreciating the necessity of cleanly and sanitary surroundings, but from whatever cause the conditions may have arisen we are satisfied defendant was compelled by the conditions above alluded to, to leave the premises and build himself a sleeping-cabin away from the intolerable conditions existing in the place which had been his home. The condition that he was to have a home and board during his lifetime with the plaintiff and his family necessarily implied that the home should be fairly decent and comfortable, and the food purchased should be suitable to his age, health and condition, and that he should be respectfully and kindly treated. As to the first two we do not think they came up to the standard above indicated, and as to the third we think Thomas Hodgson was disposed to quarrel and resent the reasonable remonstrances of defendant as to cleanliness in the household. Giving to the agreement all the definiteness which plaintiff claims for it, and not passing upon the question as to whether it was ever reduced to such certainty that a decree for specific performance could be predicated upon it, we are convinced it was not carried out by plaintiff, Thomas Hodgson, in the spirit in which it was understood by the parties when it was entered into. On the other hand we are of the opinion that plaintiffs’ labor upon the lands and the services rendered by him and his wife and others at his request, have considerably en*111hanced the value of the property, and iu view of all the circumstances it would he inequitable to allow defendant, or rather his executor, to have the benefit of this improvement without compensation. The court below took this view of the case and fixed the amount of such compensation at $200, making that sum a lien upon the land. We consider this estimate rather below the amount indicated by the testimony and we increase the amount to $300. Neither party will recover costs in this court, and the decree as above modified will be affirmed.
Modified and Affirmed.
Bean, Johns and Olson, JJ., concur.